December 10, 2013 DREYFUS APPRECIATION FUND, INC. Supplement to Statement of Additional Information dated March 1, 2013, as revised or amended April 1, 2013, May 1, 2013, July 1, 2013 and September 1, 2013 The following information supersedes and replaces any contrary information contained in "Commissions": The aggregate amount of transactions during each fund's last fiscal year in securities effected on an agency basis through a broker-dealer for, among other things, research services and the commissions and concessions related to such transactions were as follows: Fund Transactions Related Commissions/Concessions DAF $15,621,000 $455,274 DBMMF N/A N/A DMBOF N/A N/A DNYAFMBF N/A N/A DWGF $70,415,088 $28,038 DCTF N/A N/A DMAF N/A N/A DPAF N/A N/A GCMMMF N/A N/A GGSMMF N/A N/A GTPMMF N/A N/A GMMF N/A N/A GMMMF N/A N/A GNYMMMF N/A N/A 0141SAISTK-1213
